Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/19/22 has been entered. Claims 1, 5, 17, and 27 have been amended. Claims 4, 7-13, 16 and 19-26 are cancelled. Claims 1-3, 5-6, 14-15, 17-18 and 27-28 are pending and are under examination.

Claim Amendment
Claim 27 does not comply with  37 CFR 1.121 because all the added text has not been underlined. See part ix of claim 27 where “30kDa” is added text that is not underlined. In the interest of compact prosecution, this deficiency is noted and the amendment to the claims is entered for further examination.

Claim Objections Withdrawn
The objection to claim 17 is withdrawn in view of the amendment to the claims.

             Claim Rejections Withdrawn
The rejection of claims 1-3, 5-6, 14-15, 17-18 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment to the claims and in favor of a new rejection set forth below.
The rejection of claims 1-6, 14-15 and 17-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendment to the claims.

The rejection of claim 27 and 28 under 35 U.S.C. 103 as being unpatentable over
Wang X., Zhang C., Shi F., Hu X. (2010) Purification and Characterization of Lipopolysaccharides. In: Wang X., Quinn P. (eds) Endotoxins: Structure, Function and Recognition. Subcellular Biochemistry, vol 53. Springer, Dordrecht. https://doi.org/10.1007/978-90-481-9078-2_2 (“Wang” et al) in view of Souzu, Hiroshi. Biochimica ET Biophysica Acta. 1980 Dec 2; 603(1):13-26 and  Patra et al. BMC Microbiology (2015) 15:244, 11 pages  and Midwinter et al. J. Med. Microbiol 33(1990), 199-204 and Jessouroun et al. US 9,173,931 11/3/15 is  withdrawn in view of the amendment to part (ix) of claim 27 to recite, “wherein the resuspended pellet comprises a series of molecules with laddered molecular weights greater than 30 kDa”.


Claim Rejection Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 17-18  under 35 U.S.C. 103 as being unpatentable over Patra et al. BMC Microbiology (2015) 15:244, 11 pages in view of Midwinter et al. J. Med. Microbiol 33(1990), 199-204 is maintained.
Patra et al disclose high molecular weight Leptospira lipopolysaccharide (see abstract and page 4 column 2 under “Electrophoretic mobility of LPS extracted from AQ and PH phases”. Figure 1 L1-130 AQ and PH of Patra et al disclose that the L1-130 LPS component comprises a series of molecules with distinct molecular weights greater than 30 kDa. See  page 2 column 1 first paragraph disclosing that LPS has 3 distinct components lipid A, O-antigen or O-polysaccharide and the core oligosaccharide) page 8 column 1 to 2.
Patra et al disclose that human leptospirosis is a common, globally-important and neglected zoonotic infectious disease caused by Leptospira (see page 1 under background) and that Leptospira LPS is a potential candidate for vaccine development. See page 2 column 1 first paragraph.
Patra et al does not disclose a composition comprising a carrier conjugated to the high molecular weight Leptospira LPS optionally having reduced lipid A.
Midwinter et al disclose that immunization with leptospiral LPS protected hamsters from lethal challenge with virulent organisms of the same serovar and that this suggests that LPS antigens could be used as immunizing agents against leptospirosis. Midwinter et al disclose that LPS of leptospires appear to be T-cell independent antigens with elicit mainly IgM response. Midwinter et al disclose that the covalent binding of carbohydrate antigens to antigenic proteins confers T-cell dependent properties on several polysaccharide antigens offering an attractive method for increasing the immunogenicity of such antigens and for stimulating a longer-lived IgG response. See page 199 under introduction.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention to have conjugated a carrier such as an antigenic protein to the high molecular weight LPS of Patra et al and administering to a mammal, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Patra et al disclose that Leptospira LPS is a potential candidate for vaccine development and Midwinter et al disclose that LPS of leptospires appear to be T-cell independent antigens with elicit mainly IgM responses and that the covalent binding of carbohydrate antigens to antigenic proteins confers T-cell dependent properties on several polysaccharide antigens offering an attractive method for increasing the immunogenicity of such antigens and for stimulating a longer-lived IgG response.
Administering a composition of said conjugate in an amount to vaccinate a mammal or human, would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date. The suggestion and/or motivation to do so is Patra disclose that human leptospirosis is a common, globally-important and neglected zoonotic infectious disease caused by Leptospira and that Leptospira LPS is a potential candidate for vaccine development. In addition, Midwinter et al disclose that immunization with leptospiral LPS protected hamsters from lethal challenge with virulent organisms of the same serovar and that this suggests that LPS antigens could be used as immunizing agents against leptospirosis.

Response to Applicants Argument
Applicants argue that the method of isolation of LPS  Patra et al differs from Applicants disclosed method and does not provide for product produced by Applicant’s method which yields HMS LPS e.g. LPS which displays as a ladder with regular O-antigen subunits (see Applicant’s reply on page 7 paragraph 2) and Midwinter et al vaccinated mice with LPS from one of two Leptospira serovars, the polysaccharide portion of LPS (PS), or an immunoconjugate of PS with diphtheria toxin (see Applicant’s reply on page 7 paragraph 3). Applicants further argue that the materials and methods section of Jost et al does not disclose the LPS isolation methods disclosed in Applicant’s specification e.g. see Applicant’s claim 1 and 27 and so likely does not produce HMW LPS as recited in claim 17. Applicants also argue that the declaration of Dr. Vinetz states that best of his knowledge, prior to the effective filing date of the instant application, no one had reported a method that allowed for the isolation of  high molecular weight leptospiral LPS (HMW-LPS) and that prior to the effective filing date of the above-referenced application, others has reported isolating leptospiral LPS that had a molecular weight running at 22-30 kDa (“a smear”) (see lanes 3 and 4 in figure 3B in the present application) and explains that the smear represented core polysaccharide, not the repeating O-antigen subunits that ladder into HMW-LPS up to >250 kDa as seen on SDS-PAGE as shown in figure 4 in the application (paragraph 5) and that the failure of other practioners in the field to obtain leptospiral HMW-LPS as recited in the claims may be due to their method of isolation (paragraph 6) and that his laboratory spent at least 3 years to define the method to isolated leptospiral HMW-LPS recited in claim and claim 27.
Applicant’s argument and the declaration filed under 37 CFR 1.132 filed 7/19/22 is insufficient to overcome the rejection of claims 17 and 18 based upon Patra et al in view of Midwinter et al  as set forth  above because: claim 17 and 18 does not recite the method of isolation of claim 1 or claim 27.  The declaration refers to only to the system described in the above referenced application and not to the individual claims of the application i.e. in the instant case the limitations of claim 17 and 18.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

The rejection of claims 14-15 under 35 U.S.C. 103 as being unpatentable over Patra et al. BMC Microbiology (2015) 15:244, 11 pages  and  Midwinter et al. J. Med. Microbiol 33(1990), 199-204 as applied to claim 17-18 above, further in view of Jessouroun et al. US 9,173,931 11/3/15 is maintained.
The combination of Patra et al and Midwinter et al is set forth above but does not disclose that the carrier comprises CRM197 or exotoxin A.
Jessouroun et al disclose bacterial toxins that are immunologically effective carriers that have been rendered safe by chemical or genetic means for administration to a subject and examples include inactivated bacterial toxins such as CRM197 and exotoxin A from Pseudomonas aeruginosa.
It would have been prima facie obvious to a person of ordinary skill in the art to have conjugated the Leptospira of Patra et al and Midwinter et al to a carrier such CRM197  or  exotoxin A from Pseudomonas aeruginosa, thus rendering the instant claims prima facie obvious. The motivation to do so is that these carriers have been rendered safe by chemical or genetic means for administration to a subject and that these carriers are immunologically effective.

Response to Applicants Argument
Applicants argument is essentially for the reason for Patra et al in view of Midwinter et al. Jost et al is irrelevant because it is not cited in the rejections. Applicant’s arguments and the declaration filed under 37 CFR 1.132 filed 7/19/22 is insufficient to overcome the rejection for the reasons set forth above for Patra et al in view of Midwinter et al.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The rejection of claims 14 and 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 14 and 15 refers  to claim 17, therefore claim 14-15 does not comply with 35 USC 112(d) because it does not contain a reference to a previously set forth claim.
Response to Applicant’s Argument
Applicants state that claims 14-15 depend on claim 17 and clarify the protein carrier recited in claim 17.
Applicant’s argument is considered but is not found persuasive. This is because 35 U.S.C. 112(d)  and pre-AIA  35 U.S.C. 112, fourth paragraph requires a claim in dependent form shall contain a reference to a claim previously set forth. Claim 14 and claim 15 are dependent on  claim 17 and claim 17 is not previously set forth in the claim listing. Applicants are urged to correct the identified deficiencies in the order of the dependent claims in order  to avoid delays at the time of allowance.



New Claim Rejections Based on Amendment

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3, 5-6, 14-15, 17-18 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The claims are drawn to new matter for the following reasons all taken together:
Reason 1
With respect to claims 1 and 27, it is not clear from the specification which method was used to obtain the lipopolysaccharide having a ladder pattern of molecular weights above 30 kDa or pellet comprising Leptospira LPS, wherein the pellet comprises a series of molecules with laddered molecular weights greater than 30 kDa. Figure 4 is the only figure that discloses a ladder pattern of molecular weights above 30 kDa for particular Leptospira strains i.e. LAI and L1130 with marked molecular weight markers. The description of figure 4 is a Western Blot binding of LPS components by antibodies. See page 4 lines 3-7. There is no description of which method was used to isolate the LPS used in the Western Blot of figure 4. Applicants reply does not point to where support lies in the specification for the claimed method of claims 1 and 27 as amended.
Reason 2:
Claim 1 and 27 is drawn to a method to isolate Leptospiral lipopolysaccharide to obtain a lipopolysaccharide having  a ladder pattern of molecular weights above 30 kDa or resuspended pellet comprising Leptospira LPS, wherein the pellet comprises a series of molecules with laddered molecular weights greater than 30 kDa.   Claim 17 is drawn to a method of vaccinating a mammal comprising administering to a mammal an amount of protein carrier conjugated to a high molecular weight Leptospira LPS having reduced lipid A, wherein the high molecular weight Leptospira LPS comprises a series of molecules with distinct molecular weights greater than  30 kDa comprising O antigen subunits.
The only leptospira LPS having  a ladder pattern of molecular weights above 30 kDa and the only leptospira LPS comprising a series of molecules with distinct molecular weights greater than 30 kDa comprising O antigen subunits are those of Leptospira LAI and L1130. No other Leptospira strains or species or serovars with these ladder  pattern of molecular weight  of claim 1 and 27 is disclosed in the original claims and specification. See claim 5 reciting “other Leptospira serovars”. Also, no other leptospira LPS comprising a series of molecules with distinct molecular weights greater than 30 kDa comprising O antigen subunits is  disclosed in the original claims and specification.
Reason 3
 Claims 1 and 27 are drawn to methods of isolating leptospiral LPS having a ladder pattern of molecular weights above 30 kDa or pellet comprising Leptospira LPS, wherein the pellet comprises a series of molecules with laddered molecular weights greater than 30 kDa. The specification as filed does not support the claimed method wherein there is no upper limit to the pattern of molecular weights above 30 kDa as the molecular weight above 30 kDa is unlimited.
Claim 17 recites that the high molecular weight Leptospira lipopolysaccharide comprises a series of molecules with distinct molecular weights greater than 30 kdA and comprising O-antigen. The specification as filed does not support the claimed method  of vaccination of claim 17 wherein there is no upper limit to the size of the high molecular weight Leptospira LPS  comprising a series of molecules with distinct molecular weights greater than 30 kdA and comprising O-antigen as the molecular weight above 30 kDa is unlimited.
In the specification, the limit of the molecular weight marker shown is 250 kDa Lane 3 comprises L1130 LPS with a molecular weight at 250 kdA which is a smeary band – this figure does not show molecular weights with ladder pattern greater than 250 kDa for both LPS from strain LAI and L1130.  The ladder pattern ends for both  LAI and L1130 LPS at 250 kDa – everything above molecular weight maker 250 kDa is a smear. See 1:10000 and 1:2500 dilutions lanes  5,6, 8 and 9 which clearly shows the smear above 250 kDa. See Western Blot figure 4 below:

    PNG
    media_image1.png
    654
    523
    media_image1.png
    Greyscale

















The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-6 14-15, 17-18 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claims is not clear because  of the following reasons:
In claims 1, 17 and 27, the boundary of the claim is not clear because there is no meaningful limit to the molecular weights above 30 kDa or molecular weights greater than 30 kDa i.e. where does the upper limit of the molecular weight stop? 
Claim 27 – what is “laddered molecular weights”? Does applicant mean “ladder pattern of molecular weights”?


Claim 3 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 does not further limit the scope of claim 1 because Leptospiral bacteria is a spirochete bacteria.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Status of Claims
Claims 1-3,5-6, 14-15, 17-18 and 27-28 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645